DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 February 2021.
Applicant's election with traverse of Invention I, claims 1-12, in the reply filed on 22 February 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Invention I would be searched in F05D 2230/80 along with a unique text search. Invention II would not be searched as above; but, would be searched in .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 3,842,595) in view of Miglietti et al. (US 9,056,372 B2).

Claim 1:
Smith discloses a method of readily removing and replacing modules of a modular gas turbine engine for an aircraft (abstract) comprising providing a gas turbine engine including a first fan module (17) comprising a fan having plurality of fan blades (20) (fig.1, col. 2 lines 34-49); a first engine core module (36) including an engine core and a gearbox arranged to provide drive to the fan (fig. 1, col. 2, lines 55-59); and a first fan case module (16) comprising a fan case (12) arranged to enclose the fan blades (20) (fig. 1, col. 2, lines 34-49); disassembling the gas turbine engine (col. 1, lines 34-45 and col. 5, lines 21-29); and reassembling the gas turbine engine (col. 6, lines 16-19). Smith fails to disclose replacing an initial module with a replacement module designed to a different parameter than the initial module such that it alters the performance of the engine.  Instead, Smith discloses all modules and assemblies may be removed and replaced (col 6, lines 13-15).
Miglietti discloses a method of extending the useable life of a gas turbine component (abstract) comprising providing a first fan module (400 component at end of service life) (figs. 4 and 5, col. 4, lines 54-57) and a replacement fan module (400, rejuvenated component) (figs. 4 and 5, col. 6, lines 16-20) wherein the replacement fan module (400, rejuvenated component) is designed to different parameters than the first fan module, such that it alters the performance of the engine (table 1, fig. 7, col. 7, lines 53-62). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of removing and replacing modules of a modular gas turbine engine of Smith by providing compatible replacement modules designed to different parameters than the initial module as taught (col. 7, line 64 bridging col. 8 line 6). See MPEP §2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because the prior art references are drawn to disassembly, repair and reassembly of gas turbine engine components.

Claim 2:
Smith in view of Miglietti renders obvious the method of claim 1, wherein the one of the first modules is releasably secured to the others of the first modules through one or more connection points at one or more connection positions (Smith figure 3 reflects exploded view of module 17 and module 36 with at least a connection point at 104 via bolt 110) (Smith, fig. 3, col. 3, line 68 bridging col 4, line 12); and the replacement module is releasably secured to the others of the first modules through the one or more connection points at the one or more connection positions (Smith, col. 6, lines 16-20).

Claim 3:
Smith in view of Miglietti renders obvious the method of claim 1, wherein the one of the first modules includes one or more apertures, openings (bolt openings in flanges 104 and 106 for bolts 110) or electrical connections  coupled to the others of the first modules in first coupling positions; and the replacement module includes the same one or more apertures, openings or electrical connections coupled to the others of the first modules in the first coupling positions (col. 6, lines 44-49 – it would have been obvious that bolt 110 extends through openings in flanges 104 and 106 as shown in figure 3 as described at col. 6, lines 44-49 for bolts 162 extending through flange 158).

Claim 4:
Smith in view of Miglietti renders obvious the method of claim 1, wherein the replacement module is arranged to provide improved performance of the gas turbine engine after reassembly (Miglietti, table 1, fig. 7, col. 7, lines 53-62).

Claim 5:
Smith in view of Miglietti renders obvious the method of claim 4, wherein the improved performance includes resistance to wear and tear or fatigue of one or more components (Miglietti, table 1, fig. 7, col.7, lines 53-62).

Claim 8:
Smith in view of Miglietti renders obvious the method of claim 1, wherein disassembling the gas turbine engine comprises removing the first fan module (Smith 17) from engine core (Smith, 36) (figs. 2 and 3, col. 5, lines 26-33); disengaging joints between the fist engine core module (Smith, 17) and the first fan case module (Smith, 36) (Smith, figs. 2 and 3, col. 5, lines 26-33); and separating the engine core (Smith, 36) from the fan case (Smith, 17) in an axial direction (Smith, fig. 3).

Claim 9:
Smith in view of Miglietti renders obvious the method of claim 1; and, Smith in view of Miglietti fails to disclose replacing another of the fan module, engine core module or fan case module with a second replacement module, prior to reassembling, the second replacement module being designed to different parameters to the other of the first fan module, first engine core module or first fan case module, such that it alters the performance of the engine.  However, the another of the fan module, engine core module or fan case module is a mere duplication of a first fan module, a first engine core module and a first fan case module as recited in claim 1. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify Smith in view of Miglietti to arrive at applicant’s claimed invention as recited in claim 9 because it has been held that mere duplication of the essential working parts has no patentable significance unless a new and unexpected result is produced. See MPEP §§ 2144.04 VI B “Duplication of Parts” which describes the prima facie obviousness of the use of duplicate parts to improve an apparatus disclosed in the prior art.

Claim 11:
Smith in view of Miglietti renders obvious the method of claim 1, wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor; and, Smith in view of Miglietti fails to disclose or fairly suggest a second turbine, a second compressor and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core §§ 2144.04 VI B “Duplication of Parts” which describes the prima facie obviousness of the use of duplicate parts to improve an apparatus disclosed in the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Miglietti as applied to claim 1 above, and further in view of Snell (US 2014/0123625 A1).

Claim 7:
Smith in view of Miglietti renders obvious the method of claim 1, wherein the one of the first modules comprises the fan module (Smith, 17) or the engine core module (Smith, 36) (Smith, fig. 1, col. 2, lines 34-49 and 55-59); and, Smith in view of Miglietti fails to disclose passing off the reassembled engine or the replacement module. Snell discloses a method of re-trimming an engine control parameter (abstract), comprising (page 1, para [0003] and [0008]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of removing and replacing modules of a modular gas turbine engine for an aircraft of Smith in view of Miglietti by passing-off the reassembled engine, to determine a power (thrust) setting parameter of the engine during operation as taught by Snell because it is known to trim an engine control parameter so that the thrust indicated to the pilot is as expected relative to the demanded thrust (Snell, page 1, para [0002]). See MPEP §2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The result would have been predictable because the prior art references are drawn to repair of gas turbine engine modules and components for use in an aircraft.

Allowable Subject Matter
Claims 6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 6:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein replacing the one of the first modules comprises replacing one or more 

Claim 10:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the gearbox is a first gearbox, the method further including replacing the first gearbox in the engine core module with a replacement gearbox prior to reassembling, the replacement gearbox being designed to different parameters to the first gearbox.

Claim 12:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the engine core module and fan module are passed off separately, and wherein the method further comprises passing off the replacement module independently of the other of the first modules after reassembly of the engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilcox (US 5,267,397) discloses an assembly method for a gas turbine engine compressor module assembly. Davis et al. (US 8,366,385 B2) discloses a method for servicing a gas turbine engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.